            Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 1 of 17



                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 TIMOTHY SALANDRO AND TRISTAN                      Civil Action No.:
 PETROSKEY,
                                                   JURY TRIAL DEMANDED
                        Plaintiffs,

        v.

 THE PEP BOYS – MANNY, MOE & JACK,

                        Defendant.



                                          COMPLAINT

       Plaintiffs Timothy Salandro (“Salandro”) and Tristan Petroskey(“Petroskey”), by their

attorneys, Stember Cohn & Davidson-Welling, LLC, bring the following Complaint against

Defendant The Pep Boys – Manny, Moe & Jack (“Defendant” or “Pep Boys”), and allege the

following in support:

                                PRELIMINARY STATEMENT

       1.       Salandro and Petroskey bring this civil action pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) and the Pennsylvania

Human Relations Act 43 P.S. §§ 951, et seq. (“PHRA”), alleging that their former employer,

Pep Boys, subjected them to discrimination, harassment, and retaliation in violation of Title VII

and the PHRA.

                                             PARTIES

       2.       Plaintiff Timothy Salandro (“Salandro”) is an adult individual who resides in

Westmoreland County, Pennsylvania.
            Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 2 of 17



       3.       Plaintiff Tristan Petroskey (“Petroskey”) is an adult individual who resides in

Westmoreland County, Pennsylvania.

       4.       Defendant The Pep Boys – Manny, Moe & Jack (“Defendant” or “Pep Boys”) is a

corporation registered in the Commonwealth of Pennsylvania, and is headquartered in

Philadelphia, Pennsylvania.

       5.       At all relevant times, Pep Boys has employed more than 50 employees.

       6.       At all relevant times, Pep Boys has been an “Employer” within the meaning of

Title VII and the PHRA.


                                 JURISDICTION AND VENUE

       7.       This Court has jurisdiction over Plaintiffs’ federal law claims pursuant to

28 U.S.C. § 1331, and supplemental jurisdiction over Plaintiffs’ related state law claims under

28 U.S.C. § 1367.

       8.       Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court

for the Western District of Pennsylvania, as the facts and causes of action asserted arose from

events that occurred in Westmoreland County, Pennsylvania.


                                              FACTS

       9.       In March 2016, Pep Boys hired Petroskey to the position of General Service

Technician (“GST”).

       10.      In June 2017, Pep Boys hired Salandro into the same position.

       11.      As GSTs, Petroskey and Salandro performed routine auto maintenance such as

battery replacements, oil changes, and tire rotation. With similar backgrounds and close in age,

the two became workplace friends.




                                                 2
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 3 of 17



       12.     Both Petroskey and Salandro worked at the Greenburg, Pennsylvania store, which

is located at 5133 Route 30 East, Greensburg, PA 15601. At all relevant times, Tim Yowan

(“Yowan”) was the District Manager for the Greensburg store. Max Kayhart (“Kayhart”), who

reported to Yowan, was the Service Manager. Robert Allen Reese (“Reese” or “Bob Reese”),

who reported to Kayhart and Yowan, was the Assistant Manager. Douglas Adams (“Adams”),

who reported to Reese and Kayhart, was a supervisor with the official title of “Service Writer.”

       13.     During Salandro’s and Petroskey’s employment, crude sexual jokes, and crass

sexual remarks were widespread within the Pep Boys’ Service Department.

       14.     However, Salandro and Petroskey were singled out and targeted for a relentless

campaign of harassment and abuse by their supervisor, Assistant Manager Bob Reese.

       15.     Shortly after Salandro was hired, Reese began harassing him and Petroskey. It

started with vulgar and sexual remarks.

       16.     For example, despite repeated objection from Petroskey, Reese:

               •   made graphic and sexual remarks regarding Petroskey’s romantic partner;

               •   criticized and questioned Petroskey’s sexual prowess, saying Petroskey was
                   “not a real man” and that Reese was more capable of sexually satisfying
                   Petroskey’s romantic partner;

               •   badgered Petroskey for nude pictures of his romantic partner; and

               •   played pornographic videos on his mobile phone, and then forced Petroskey to
                   view them by shoving the phone in Petroskey’s face.

       17.     Similarly, despite repeated objection from Salandro, Reese:

               •   made graphic and sexual remarks to Salandro about customers, including
                   children;

               •   repeatedly asked Salandro to provide nude pictures of his fiancé while
                   describing, in detail, what Reese planned to “do to her” sexually; and




                                                3
          Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 4 of 17



               •   told Salandro he was going to have sexual intercourse with Salandro’s mother,
                   and when Salandro objected, told other Pep Boys employees that was “going
                   to [have sex with] Salandro’s mom”.

       18.     Petroskey and Salandro repeatedly made it clear to Reese that his sexual

comments were unwelcome. Reese refused to relent.

       19.     By late Fall of 2017, Reese escalated his harassment, adding homophobic slurs

and insults. For instance:

               •   Reese called Petroskey and Salandro homophobic slurs any time they worked
                   the same shift;

               •   On numerous occasions, Reese asked them: “Who pitches and who catches
                   with you two?” and “Do you guys blow each other?”;

               •   When Petroskey told Reese to stop, Reese said “never,” adding: "No wonder
                   you get picked on everywhere you go, you look like a [homophobic slur]!";
                   and

               •   Referring to his mild overbite, Reese repeatedly called Salandro a “buck-
                   toothed [homophobic slur].”

       20.     By December 2017, Salandro and Petroskey could no longer stomach Reese’s

near-constant harassment. Together, they tried to take action.

       21.     Following Pep Boys’ harassment reporting procedures, Salandro and Petroskey

attempted to register their complaints with Pep Boys’ Human Resources department (“HR”).

However, at each step, Pep Boys failed, and refused, to take any action to investigate their

claims, or even take their accusations seriously.

       22.     On December 27, 2017, Salandro called Pep Boys’ HR on behalf of himself and

Petroskey, but received no answer. He left a voicemail stating that he and Petroskey had an

“urgent” problem with the Service Manager. HR never responded.




                                                    4
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 5 of 17



       23.     On December 28, 2017, Salandro called off from his shift because he was too

scared to return to Reese’s non-stop harassment. Salandro tried to contact HR that day by

telephone, but again received no response.

       24.     The same day, Petroskey reported for his shift. However, when he saw Reese, he

became too scared to remain, so he called off for the day as well.

       25.     On the morning of December 29, 2017, Petroskey arrived at work. Reese greeted

him by calling him a homophobic slur yet again.

       26.     Petroskey immediately went to Service Manager Kayhart to complain. Kayhart

promised to speak with District Manager Yowan about it, but said that he (Kayhart) could not do

anything about Reese, and that Pep Boys “would not get rid of Reese because he is too good of a

salesman.”

       27.     At or about 10:00 a.m. the same morning, Salandro arrived for his shift. When he

did, he discovered that his iPod speakers were missing, and that someone had written “Hi, I’m

Gay” on his clipboard. Suspecting that Reese was the likely culprit, Salandro went to Kayhart to

complain about this harassment. However, Reese was within earshot, so Kayhart brought

Salandro into the break room. Petroskey joined them.

       28.     While in the breakroom, Salandro and Petroskey detailed Reese’s harassment and

his increasingly threatening behavior. They told Kayhart that the job was not worth being

constantly sexually harassed by Reese.

       29.     Kayhart again responded that there was nothing he could do about Reese, but

nevertheless, promised to raise the issue with Yowan.

       30.     Shortly thereafter, Yowan contacted Salandro and Petroskey by telephone. Since

Reese was still within earshot, they were unable to discuss Reese at that time.




                                                 5
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 6 of 17



       31.     However, Salandro and Petroskey met with Yowan that afternoon in person.

Salandro and Petroskey provided Yowan with extensive details about Reese’s harassment,

providing numerous examples.

       32.     Yowan listened to them silently, asked no questions, and showed little interest in

their report. Instead, Yowan said, “If you feel like you need to call HR, then call them.”

       33.     Salandro replied, “We did and got no response, and you’re the District Manager,

right?” Yowan replied, “Well, I can’t do anything, you have to call HR.”

       34.     When the meeting ended, Salandro called Pep Boys’ HR. Again, he received no

response. He left another voicemail in which he explained that he had an “urgent” matter to

discuss, and then returned to work.

       35.     Unbeknownst to Salandro and Petroskey at the time, Pep Boys’ HR had escalated

their complaints to HR Manager Adoncia Spann, emailing Petroskey’s message to her on

2:19 p.m. that day.

       36.     Neither Spann nor anyone else in Pep Boys’ HR contacted Salandro or Petroskey,

or took any action, in response.

       37.     At approximately 5:30 p.m. on December 29, 2017, Reese instructed Salandro to

perform a CV axle inspection. Salandro responded that he was not qualified to perform this task,

and mentioned that there was a qualified technician on site.

       38.     Reese shot back, “You’ll do what I want, when I want.” Salandro reiterated that

he was not qualified to do that task. Reese then taunted him, calling him “tough guy.” Reese then

told him to, “Go talk to Yowan again.”




                                                 6
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 7 of 17



       39.     Salandro went to speak with Yowan again, and Petroskey joined him. Salandro

told Yowan that “something needs to be done now,” and explained that Reese had become very

aggressive and threatening.

       40.     Salandro and Petroskey also advised Yowan that Reese was already retaliating

against them, e.g., by taking Salandro’s speakers, and assigning them work that they were not

qualified or permitted to perform. They also explained that they were afraid of Reese, and based

on their understanding that Reese had a history of criminal violence, they feared for their safety

around him.

       41.     Yowan again appeared not to be taking their complaints seriously. At that point,

Petroskey and Salandro were desperate to get Yowan to take them seriously. Petroskey showed

Yowan screenshots on his phone, reflecting times that Reese had tried to sell them marijuana,

and Reese pestering Salandro to share his prescription medications.

       42.     Yowan still showed no interest in taking their complaints seriously.

       43.     Fearing for his own safety, Salandro left his shift for the day. Petroskey’s shift

had already ended for the day, and the two left the store together.

       44.     Salandro and Petroskey then went to Salandro’s home, where they tried to contact

HR again. Once more, they received no answer.

       45.     At about 5:45 p.m., Salandro exchanged text messages with Kayhart, to whom

they had previously reported Reese’s harassment. As Salandro wrote,

               Something needs to be done with Bob [Reese]. If we leave or get
               fired we will still contact hr and DOL and they will still investigate
               and most likely get rid of bob in the long run. We don’t want to
               work under him and do not feel comfortable working under him.
               We are more than happy to work under you but since your gone we
               don’t want to come back until your in the store also. We feel
               uncomfortable and threatened.




                                                 7
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 8 of 17



       46.    Kayhart told them he was “on pto for next 3 days” and that they could contact him

when they return. Salandro replied, “That’s fine me and Tristan will return to work Thursday

when you’re back from pto.”

       47.    At approximately 9:46 p.m., Petroskey sent a message via Facebook to Douglas

Adams, a supervisory Service Writer at Pep Boys. Petroskey explained that he and Salandro

were “tired of [Reese] harassing us, our female family members, talking inappropriately about

women, doing drugs at work, talking about having sex with every female customer.” He further

explained that the two had attempted to work with Yowan, but that Yowan “doesn’t want to

resolve any issues for some reason.” Petroskey further explained that he and Salandro “are not

returning until next Thursday when [Kayhart] returns unless [Reese] gets removed from our

work environment.” Finally, since Yowan appeared to have no interest in taking remedial action,

Petroskey noted that they would be contacting HR and the EEOC.

       48.    Adams replied shortly afterwards, saying, “I appreciate the heads up. It really

sucks that all of this is going on. Hopefully everything will get squared away. You guys have

always done a really good job out there.”

       49.    On December 30, 2017, using a masked number, Reese sent Salandro menacing

text messages. Starting at 9:14 p.m., Reese and Salandro had the following exchange:

              Reese: Game over dickface!
              Salandro: Hilarious

              Reese: For u and ur boyfriend
              Salandro: Oh yeah

              Reese: BOOM
              Salandro: Is this a threat?

              Reese: BOOM
              Salandro: Waiting




                                                8
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 9 of 17



                Reese: BOOM
                Salandro: Im still waiting

                Reese: Game over
                Salandro: Is this gna take all night or what

                Reese: Buck tooth faggot
                Salandro: Still waiting

                Reese: Its done no need to wait. U lose
                Salandro: I don’t lose shit.

                Reese: Already did
                Salandro: Well can we get this done?

                Reese: Already is

       50.      Reese’s texts unnerved and frightened Salandro. Again, he contacted Service

Manager Kayhart, advising him that Reese had sent threatening messages, and that he planned to

contact the police. Kayhart did not respond.

       51.      On Sunday, December 31, 2017, Petroskey reported for his 8:30 a.m. shift. After

working for a few hours, Rick Kolling (a Service Writer) told Petroskey that Reese had

instructed Petroskey to go home.

       52.      Petroskey asked if he had been fired. Kolling did not know, so he returned to

Reese to ask about Petroskey’s status. A few minutes later, Kolling reported that Reese said

Petroskey and Salandro had both quit. Petroskey said that was not the case, and that he had not

quit. Kolling replied that it was not his call, and that Reese had told him Petroskey no longer

worked there.

       53.      On January 2, 2018, Adoncia Spann, an HR Regional Manager for Pep Boys,

finally responded to Salandro’s voicemails.

       54.      Notably, no HR representative ever returned or responded to Petroskey’s calls.




                                                 9
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 10 of 17



       55.     When Salandro spoke with Spann, he explained the situation and provided a

detailed account of Reese’s harassment.

       56.     Spann advised Salandro and Petroskey not to return to work until the matter was

resolved. She also asked Salandro to email her screenshots of everything he had described, and

asked that they both provide her with written accounts.

       57.     That same day, at 6:39 p.m., Petroskey emailed written statements from him and

Salandro to Spann.

       58.     At 6:57 p.m., Salandro texted Spann, forwarding screenshots of Reese’s

threatening texts.

       59.     Moments later, Spann responded to Salandro, resulting in the following exchange:

               Spann: I have just been advised that you both quit on Friday.
               Spann: Your area manager was there with you both on Friday.
               Salandro: That’s included in our statement. That we left Friday
               because we didn’t want to work with [Reese] that day and
               [Petroskey] even returned to work on Sunday.

               Spann: You advised him that you both would start a new job on
               Monday. And that Friday was your last day.
               Spann: There was also a threat communicated about [Reese]????
               From you?
               Salandro: No we never said we quit we said we could have a new
               job on Monday if we wanted he could have mis understood what
               we said. And I do not recall any threats being made forward
               [Reese].
               Salandro: I wouldn’t be going through his if we had quit.
               Spann: At this point, records indicate that you both asked a raise
               in an effort to not start your new jobs and then you both quit
               without notice due to [Reese]. You are both terminated.
               Spann: You may contact your Area Director with any additional
               questions.
               Salandro: So we’re fired? Because we never quit [Petroskey] even
               returned to work Sunday?
               Spann: No, you quit Friday
               Salandro: And I asked [Kayhart] if I was fired and never got a
               message back. So I am unsure what’s going on




                                               10
        Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 11 of 17



               Salandro: There’s texts asking max my manager if we got fired or
               what on Sunday?
               Salandro: We left because [Reese] was the closing manager on
               Friday and we felt threatened.
               Spann: But since you communicated a threat, that would seal your
               status. You not re-hirable.
               Salandro: But I never made a threat? And had plenty of threats
               made to[]wards me
               Salandro: So how does this make sense
               Spann: Any further questions may be discussed with your Area
               Director. Thank you.

       60.     Salandro attempted further communication with Spann, but she blocked his

number from sending further messages.

       61.     Salandro and Spann’s text messages—which go from receiving two detailed

harassment complaints to telling both that they “terminated” and “not re-hirable”—took place

over just a few minutes.

       62.     Nevertheless, in a position statement submitted in response to Salandro’s charge

with the Equal Employment Opportunity Commission (“EEOC”), Pep Boys represented that

Spann had “promptly conducted an investigation into Mr. Salandro and Mr. Petroskey’s

allegations, which included interviewing multiple Team Members at the location.”

       63.     In fact, Pep Boys conducted no allegation prior to terminating Salandro and

Petroskey, and declaring them to be “not re-hirable.”

       64.     Despite Spann’s January 2, 2018 text message—“I have just been advised that

you both quit on Friday”—Pep Boys also represented that, four days earlier, Yowan had “called

HR Manager Adonica Spann to advise her” that Salandro and Petroskey had allegedly quit.

       65.     In fact, Yowan made no such report, prior to Pep Boys terminating Salandro and

Petroskey, and declaring them to be “not re-hirable.”




                                               11
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 12 of 17



       66.     Later that same day, at 7:44 p.m. on January 2, 2018, Spann replied to Petroskey’s

email (which contained their written reports), stating “I will certainly read them tomorrow. I will

respond to the email if there are any additional questions.”

       67.     Minutes later, Petroskey replied:

               I am slightly confused. Am I fired? Because I never quit and I'm not
               sure why that is the word on the street. I left on Friday 30 minutes after
               I was scheduled, called off [S]aturday because [Reese], the harasser
               was there and did not want to work under him, and then I came in
               [S]unday at my start time because [Reese] was off Sunday, and I was
               told to leave. I did nothing wrong, just don't want to have to go to
               work and deal with being harassed. I was with [Salandro] when he was
               talking to the district manager. He did NOT threaten [Reese] in any
               way, shape or form. He didnt even speak to [Reese] during that time. I
               feel like we are being retaliated against by the managers for
               whistleblowing.

       68.     Spann did not respond to Petroskey’s email. Neither Petroskey nor Salandro

received any further communication from Pep Boys.

       69.     Since their termination, Reese has periodically sent additional threatening text

messages to Salandro and Petroskey.

       70.     As a result of Defendant’s conduct, Salandro and Petroskey have each suffered,

and will continue to suffer, a substantial loss of earnings, including, but not limited to, loss of

salary, benefits, and other emoluments of employment.

       71.     As a result of Defendant’s harassment, discrimination and retaliation, Salandro

and Petroskey have each experienced emotional distress and humiliation.

       72.     By harassing, discriminating against, and retaliating against Salandro and

Petroskey, by ignoring and refusing to investigate their protected complaints, and by terminating

them in response to their protected complaints, Defendant acted willfully and in reckless

disregard of Salandro and Petroskey’s rights under Title VII and the PHRA.

       73.     Plaintiffs have exhausted administrative remedies prerequisite to filing this action.


                                                  12
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 13 of 17



       COUNT I — VIOLATION OF TITLE VII OF CIVIL RIGHTS ACT OF 1964
                     (Discrimination and Sexual Harassment)

        74.    The foregoing paragraphs are incorporated by reference.

        75.    As a result of the above-described conduct, Salandro and Petroskey were each

subjected to sexual harassment, such that it created a hostile work environment, within the

meaning of Title VII.

        76.    The sexual harassment experienced by Salandro and Petroskey was so severe and

pervasive as to alter the conditions of their employment.

        77.    Pep Boys is liable for the sexual harassment of Salandro and Petroskey under

Title VII, because the individual responsible for the harassing conduct is an agent or supervisor

of Pep Boys.

        78.    Further, despite numerous verbal and written reports of harassment to Pep Boys

management, including HR representatives, Pep Boys took no action to address or correct the

harassment faced by Salandro and Petroskey. Instead, Pep Boys terminated both of them.

        79.    As a result of Defendant’s harassment, Salandro and Petroskey have suffered

harm, including lost wages and benefits, emotional distress, and humiliation.


     COUNT II — VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT
                    (Discrimination and Sexual Harassment)

        80.    The foregoing paragraphs are incorporated by reference.

        81.    At all relevant times, Defendant was an “employer” within the meaning of the

PHRA.

        82.    As a result of the above-described conduct, Salandro and Petroskey were each

subjected to sexual harassment, such that it created a hostile work environment, within the

meaning of the PHRA.



                                                13
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 14 of 17



       83.     The sexual harassment experienced by Salandro and Petroskey was so severe and

pervasive as to alter the conditions of their employment.

       84.     Pep Boys is liable for the sexual harassment of Salandro and Petroskey under

Title VII, because the individual responsible for the harassing conduct is an agent or supervisor

of Pep Boys.

       85.     Further, despite numerous verbal and written reports of harassment to Pep Boys

management, including HR representatives, Pep Boys took no action to address or correct the

harassment faced by Salandro and Petroskey. Instead, Pep Boys terminated both of them.

       86.     As a result of Defendant’s harassment, Salandro and Petroskey have suffered

harm, including lost wages and benefits, emotional distress, and humiliation.


      COUNT III — VIOLATION OF TITLE VII OF CIVIL RIGHTS ACT OF 1964
                               (Retaliation)

       87.     The foregoing paragraphs are incorporated by reference.

       88.     Salandro and Petroskey made multiple written and verbal reports of the above-

described sexual harassment.

       89.     In response to their reports, Pep Boys retaliated against Salandro and Petroskey

by continuing to subject them to harassment, and threats, by their manager; by refusing to

investigate their complaints; and by terminating their employment.

       90.      As a result of Defendant’s retaliation, Salandro and Petroskey have suffered

harm, including lost wages and benefits, emotional distress, and humiliation.


     COUNT II — VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT
                              (Retaliation)

       91.     The foregoing paragraphs are incorporated by reference.




                                                14
         Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 15 of 17



       92.     Salandro and Petroskey made multiple written and verbal reports of the above-

described sexual harassment.

       93.     In response to their reports, Pep Boys retaliated against Salandro and Petroskey

by continuing to subject them to harassment, and threats, by their manager; by refusing to

investigate their complaints; and by terminating their employment.

       94.      As a result of Defendant’s retaliation, Salandro and Petroskey have suffered

harm, including lost wages and benefits, emotional distress, and humiliation.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court find in their favor on all

counts, enter judgment on their behalf, and award each of them:

               a)     Back pay and front pay, lost benefits and emoluments of employment;

               b)     General, consequential and compensatory damages;

               c)     Liquidated damages;

               d)     Punitive damages;

               e)     Medical and related expenses;

               f)     Interest and costs of this action;

               g)     Reasonable attorneys’ fees; and

               h)     Any other relief that the Court considers proper.




                                                15
       Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 16 of 17




                                      Respectfully submitted,


Dated: May 21, 2019                   /s/Vincent J. Mersich
                                      Vincent J. Mersich, Esquire
                                      PA ID No. 310971
                                      vmersich@stembercohn.com
                                      STEMBER COHN &
                                              DAVIDSON-WELLING, LLC
                                      The Hartley Rose Building
                                      425 First Avenue, 7th Floor
                                      Pittsburgh, PA 15219
                                      T.: (412) 338-1445
                                      F.: (412) 338-1446

                                      Attorneys for Plaintiffs




                                     16
      Case 2:19-cv-00603-MJH Document 1 Filed 05/21/19 Page 17 of 17



                      UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TIMOTHY SALANDRO AND TRISTAN                     Civil Action No.:
PETROSKEY,
                                                 JURY TRIAL DEMANDED
                      Plaintiffs,

      v.

THE PEP BOYS – MANNY, MOE & JACK

                      Defendant.



                               DEMAND FOR TRIAL JURY

     Plaintiffs hereby demand a jury trial on all issues so triable in the above-captioned action.



                                                Respectfully submitted,

Dated: May 21, 2019                             /s/Vincent J. Mersich
                                                Vincent J. Mersich, Esquire
                                                PA ID No. 310971
                                                vmersich@stembercohn.com
                                                STEMBER COHN &
                                                        DAVIDSON-WELLING, LLC
                                                The Hartley Rose Building
                                                425 First Avenue, 7th Floor
                                                Pittsburgh, PA 15219
                                                T.: (412) 338-1445
                                                F.: (412) 338-1446

                                                Attorneys for Plaintiffs
